
	
		II
		111th CONGRESS
		1st Session
		S. 572
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2009
			Mr. Webb (for himself,
			 Mr. Brown, Mr.
			 Vitter, Mr. Wicker,
			 Mrs. Boxer, Mr.
			 Nelson of Nebraska, and Mrs.
			 Lincoln) introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		A BILL
		To provide for the issuance of a forever
		  stamp to honor the sacrifices of the brave men and women of the Armed
		  Forces who have been awarded the Purple Heart.
	
	
		1.Short titleThis Act may be cited as the
			 Perpetual Purple Heart Stamp
			 Act.
		2.FindingsThe Congress finds that—
			(1)the Purple Heart
			 is the oldest military decoration in the world still in use;
			(2)the Purple Heart
			 was first established by General George Washington on August 7, 1782, as the
			 Honorary Badge of Distinction, otherwise known as the Badge of Military Merit
			 or Decoration of the Purple Heart;
			(3)the Purple Heart
			 is awarded in the name of the President of the United States and may, among
			 others, be awarded—
				(A)to any member of
			 the Armed Forces who is wounded in an action against or held prisoner of war by
			 an enemy of the United States; or
				(B)posthumously to
			 the next of kin of any person who is a member of the Armed Forces at the time
			 the person is killed or wounded under circumstances otherwise qualifying that
			 person for award of the Purple Heart;
				(4)more than 1,700,000
			 Americans have been awarded the Purple Heart; and
			(5)the Purple Heart
			 postage stamp, first issued by the United States Postal Service on May 30,
			 2003, honors the sacrifices of the brave men and women of the Armed Forces who
			 have been awarded the Purple Heart.
			3.Perpetual Purple Heart
			 Stamp
			(a)In
			 generalIn order to continue
			 to honor the sacrifices of the brave men and women of the Armed Forces who have
			 been awarded the Purple Heart, the Postmaster General shall provide for the
			 issuance of a forever stamp suitable for that purpose.
			(b)DefinitionFor
			 purposes of this Act, the term forever stamp means a definitive
			 stamp which meets the postage required for first-class mail up to one ounce in
			 weight, and which retains full validity for that purpose even if the rate of
			 that postage is later increased.
			(c)Effective
			 dateThe stamp described in subsection (a) shall be issued
			 beginning as soon as practicable after the date of the enactment of this Act
			 and shall not thereafter be discontinued.
			
